Citation Nr: 0811845	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for a right knee 
disorder secondary to a left knee disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The issues of entitlement to service connection for arthritis 
of the left knee, right knee disorder secondary to a left 
knee disorder, PTSD, hearing loss, and tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A March 1973 rating decision denied the veteran's claim 
of entitlement to service connection for a kidney disorder.  
The veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

2.  Evidence received since the March 1973 rating decision is 
cumulative of the evidence of record at the time of the March 
1973 denial and does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision which denied the veteran 
claim of entitlement to service connection for a kidney 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 1973 rating decision in 
connection with veteran claim of entitlement to service 
connection for a kidney disorder is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

With respect to the veteran's claims decided herein, the 
Board finds that letters sent to the veteran in September 
2003 and April 2004 partially satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters notified the veteran of the 
information and evidence necessary to substantiate his claim 
decided herein.  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, and they 
advised him of the need to submit any evidence in his 
possession that pertains to the claim.  Finally the September 
2003 and April 2004 letters informed him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the VCAA requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

The Board finds that with regards to the veteran's request to 
reopen his previously disallowed claim of entitlement to 
service connection for a kidney disorder the above-mentioned 
April 2004 letter provided notice in accordance with 
38 U.S.C.A. § 5103 and Kent.  In this way, it discussed the 
requirements of new and material evidence and what evidence 
and information was necessary to substantiate the underlying 
service connection claim, as well as notifying the veteran 
that his claim was previously denied because the evidence did 
not show that he had a chronic kidney disorder since service.  

The Board observes that the September 2003 and April 2004 
letters were sent to the veteran prior to the July 2004 
rating decision.  VCAA notice with respect to the elements 
discussed in these letters was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board observes that the veteran was not 
provided with notice regarding the disability rating and 
effective date.  Nevertheless, the Board finds this error to 
be nonprejudicial to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In this regard, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's request to reopen his previously disallowed claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on this issue.  

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding private or federal records 
that need to be obtained before deciding his claim.  No VA 
examination is warranted with respect to the issue of whether 
to reopen the veteran's previously disallowed claim.  
38 C.F.R. § 3.159(c)(4)(iii).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for a kidney disorder by a March 1973 RO rating 
decision; his claim was also administratively denied in June 
1973 after the veteran failed to report for a VA examination.  
His March 1973 claim was denied on the basis that he had not 
presented evidence which demonstrated that a kidney disorder 
was incurred during service.  At such time, the evidence of 
record consisted of statements from the veteran, service 
medical records, and a February 1973 VA examination report.  

In September 2003, the veteran filed to reopen his claim for 
entitlement to service connection for a kidney disorder.  A 
July 2004 RO rating decision denied the veteran's application 
to reopen due to lack of new and material evidence.  The 
veteran was again notified of his appellate rights, and 
perfected an appeal of this issue.  New evidence received 
since the March 1973 rating decision includes more statements 
from the veteran, a lay statement from the veteran's mother, 
his service personnel file, a copy of the Army Commendation 
Medal, treatment records from the Cleveland VA Medical System 
dated April 2003 through June 2004, a discharge summary from 
the Batavia VA Medical Center (MC) for an August to September 
2003 hospitalization, letters from licensed social worker 
D.K. Petrich dated October 2003 and March 2006, and a June 
1985 letter from Dr. Hsu.

None of the above evidence was previously associated with the 
veteran's claims folder; thus, it is new.  However, after 
careful review, the Board concludes that it is not material.  
In this regard, none of the newly submitted evidence 
demonstrates that the veteran has a current kidney disorder 
that is related to his active duty service.  In fact, the new 
evidence fails to show any treatment for a kidney disorder.  
Since none of the new evidence relates to the reason for the 
previous denial nor raises a reasonable possibility of 
substantiating the veteran's claim, his request to reopen the 
previously disallowed claim of entitlement to service 
connection for a kidney disorder must be denied.  38 C.F.R. 
§ 3.156(a).


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for a kidney 
disorder is denied.  


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary with respect to the veteran's claims of entitlement 
to service connection for arthritis of the left knee, a right 
knee disorder secondary to a left knee disorder, PTSD, 
hearing loss, and tinnitus for the reasons discussed below.

I. Left Knee Arthritis and a Right Knee Disorder

In a May 2003 written statement the veteran indicates that he 
injured his left knee while serving in Vietnam as a gunner.  
Specifically, sometime between July and October 1970, his 
unit came under sniper fire somewhere in the Caisson Valley 
on Highway 9 and 50 caliber ammunition cans fell on his left 
leg.  See also June 2004 statement.  According to a June 2004 
statement, he reported to the dispensary following this 
incident, and in the late 1970s he had surgery on his left 
knee.  

A review of the veteran's service medical records fails to 
reveal any mention of treatment for a left knee injury.  
However, his personnel records do show that his military 
occupational specialty (MOS) was assistant machine gunner 
during the claimed period of this injury.  Therefore, in 
light of the veteran's statements that he reported for 
treatment of his claimed injury, the Board finds that 
additional development is needed to exhaust VA's duty to 
assist.  Specifically, Morning Reports and Sick Call Reports 
from the veteran's unit, Battery G of the 55th Artillery, 
should be searched for any mention of the veteran.

In addition to searching service records, the Board observes 
that the veteran submitted a June 1985 statement from a Dr. 
Hsu indicating that he had surgery at St. Joseph Riverside 
Hospital on his left knee in May 1985 for a torn medial 
meniscus.  There is no indication that these records have 
been requested.  As such, the veteran should be asked to 
provide a completed release for private treatment records 
from Dr. Hsu and St. Joseph Riverside Hospital so that these 
records may be obtained.  

Finally, if records are located which demonstrate that the 
veteran injured his left knee during service and suggest that 
there may be a link between his current arthritis and any in-
service left knee injury, schedule the veteran for a VA 
examination to obtain an etiological opinion.  

The Board notes that the veteran's claim of entitlement to 
service connection for a right knee disorder secondary to a 
left knee disorder is inextricably intertwined with his claim 
of entitlement to service connection for left knee arthritis.  
As such, this claim must also be remanded to the agency of 
original jurisdiction (AOJ).  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

II. PTSD

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

The veteran asserts that he witnessed and participated in 
combat operations while stationed in Vietnam.  However, a 
review of his service personnel records fails to reveal any 
decorations, awards, military occupational specialty, or 
administrative remarks which would support his contention of 
engaging in combat with the enemy.  Thus, his claimed 
stressors are not considered credible on the basis of his lay 
testimony alone and must be verified through alternate 
sources of evidence.  See 38 C.F.R. § 3.304(f)(1).  As noted 
above, the veteran states that his unit (Battery G of the 
55th Artillery) came under attack while running road security 
for the 23rd S&T trucking convoys on Highway 9 in the Caisson 
Valley.  The Board has already determined that a remand is 
necessary to search Morning Reports and Sick Call Reports to 
investigate whether the veteran injured his left knee during 
this attack as claimed.  However, further investigation of 
this claimed incident is necessary with regards to his PTSD 
claim.  Specifically, the Board finds that the veteran has 
provided sufficient detail to submit a search request to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research (CURR)) asking them to provide any available 
information which might corroborate the veteran's asserted 
in-service stressor.  

If information is obtained which verifies the veteran's 
stressor, schedule him for an examination to determine if 
this stressor is related to his current diagnosis of PTSD.  
Additionally, obtain the veteran's VA treatment records 
associated with his August/September 2003 hospitalization for 
psychiatric treatment at the VA Medical Center (MC) in 
Batavia, New York.  

III. Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as such disability is the result 
of noise exposure during service.  Specifically, the veteran 
states that he was a gunner while stationed in Vietnam and 
that the noise from guns and mortar firing led to the 
development of hearing loss.  See Written Statement dated May 
7, 2003.  

A September 2003 VA audiological evaluation demonstrates that 
the veteran has hearing loss as defined for VA compensation 
purposes.  See 38 C.F.R. § 3.385 (2007).  Additionally, a 
review of the veteran's service personnel records reflects 
that he served in Vietnam from February 1970 to April 1971, 
and that during such period his assignments included 
artillery crewman and assistant machine gunner.  The Board 
observes that such evidence suggests that the veteran was 
exposed to loud noise during service, suffering acoustic 
trauma.  

The veteran has therefore demonstrated a likelihood of an in-
service injury (acoustic trauma) and a current hearing loss 
disability.  In addition, his September 2003 lay statement 
that his hearing has continued to worsen since service and a 
March 2004 VA audiological consultation indicating that the 
veteran has "subjective tinnitus...likely due to snhl 
[sensorineural hearing loss] from acoustic trauma," suggests 
that there may be a relationship between his in-service noise 
exposure and his current hearing loss disability.  However, 
there is also evidence of potential post-service noise 
exposure as a result of his employment as a heavy truck 
mechanic for twenty-seven years.  Under these circumstances, 
the Board concludes that medical evidence is needed regarding 
whether a nexus exists between the veteran's current hearing 
loss and his active military service.  Cf. Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (the Court held 
that where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  As such, a 
remand is necessary to obtain a VA examination and opinion 
regarding this issue.  Since the Board may also be faced with 
a determination the issue of entitlement to service 
connection for tinnitus (see remand discussion below), it 
finds that the examiner should address the issue of whether 
any current tinnitus is related to service as well.

IV. Tinnitus

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the July 2004 RO rating decision 
denied service connection for "hearing loss with tinnitus."  
In August 2004, the veteran submitted a notice disagreement 
with respect to this issue; however, the January 2005 
statement of the case only address hearing loss.  In light of 
these circumstances, the Board finds appropriate action, 
including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to service 
connection for tinnitus.  See Manlincon v. West, 12 Vet. App. 
238 (1999); 38 C.F.R. § 19.26 (2007).  The veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal as to this issue.

V. VCAA

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's service connection claims being remanded.  Dingess 
held that VA must provide notice of all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice regarding the type 
of evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the establishment of a 
disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 
Vet App 473 (2006).  

2.  Ask the veteran to provide completed 
release forms for Dr. Hsu and St. Joseph 
Riverside Hospital in regards to his claim 
of entitlement to service connection for 
arthritis of the left knee.  After securing 
the necessary release from the veteran, 
obtain these records.

4.  Obtain all VA treatment records, 
including inpatient treatment records, 
from the Batavia VAMC in New York for the 
period from August 2003 through September 
2003.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the agency of 
original jurisdiction determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

5.  Request that the Morning or Sick 
Reports be investigated from July 15, 
1970, to October 15, 1970, for remarks 
pertaining to medical treatment of the 
veteran using the unit information 
provided in his personnel file (Battery G 
of the 55th Artillery).  All efforts to 
obtain these records should be documented 
in the claims folder.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

6.  Send a letter to the JSRRC asking them 
to provide any available information which 
might corroborate the veteran's asserted 
in-service stressor, particularly the 
sniper attack on his unit sometime between 
July 15, 1970, and October 15, 1970, while 
providing security on Highway 9 in the 
Caisson Valley.  Please provide JSRRC with 
the following: a summary of the details of 
this incident (as described by the veteran 
in May 2003 and June 2004 written 
statements); copies the veteran's DD-214; 
and any service personnel records obtained 
showing service dates, duties, and units 
of assignment.

7.  If, and only if, the AOJ is able to 
verify the veteran's claimed stressor, 
schedule the veteran for a VA psychiatric 
examination to determine the existence and 
etiology of any currently manifested PTSD.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed in 
the records by the JSRRC or the AOJ may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressor detailed in the report of 
JSRRC serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or non-verified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

8.  If, and only if, evidence is obtained 
which demonstrates that the veteran 
injured his left knee during service and 
suggests that there may be a link between 
his current arthritis and any in-service 
left knee injury, schedule him for a VA 
examination for the purpose of 
ascertaining the etiology of his current 
left knee arthritis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of any 
current left knee disorder, including 
arthritis, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current arthritis of the left 
knee is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including any injury to his left 
knee.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a left knee disability that 
is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

9.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any hearing 
loss and/or tinnitus.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of any 
hearing loss disability and/or tinnitus, 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current hearing loss and/or tinnitus is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active service, including any noise 
exposure from performing his duties as an 
artillery crewman and assistant machine 
gunner.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has hearing loss or tinnitus 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

10.  Issue a statement of the case with 
respect to the issue of entitlement to 
service connection for tinnitus.

11.  Following all necessary development, 
readjudicate the veteran's claims of 
entitlement to service connection for 
arthritis of the left knee, right knee 
disorder secondary to a left knee 
disorder, bilateral hearing loss, and 
PTSD.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


